353 S.W.3d 363 (2011)
Tory ROBINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95845.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 5, 2011.
Andrew E. Zleit, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Tory Robinson ("Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief because: (1) his plea counsel was ineffective for misleading him as to what his sentence would be if he pleaded guilty; (2) his plea counsel caused him to fear going to trial before the Honorable Nancy L. Schneider ("Judge Schneider") through false or misleading statements plea counsel attributed to Judge Schneider; and (3) the motion court abused its discretion in denying Movant's motion for a change of judge or disqualification.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).